Citation Nr: 0815114	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for major depressive disorder.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas that reopened the veteran's previously denied 
claim for service connection for major depressive disorder, 
and denied on the merits the underlying claim for service 
connection.  

In December 2007 the veteran testified before the Board at a 
personal hearing that was held at the RO.  A transcript of 
the hearing was added to the record. 

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for major depressive 
disorder was previously denied in a December 2001 rating 
decision.  The veteran was notified of the decision, but 
failed to perfect an appeal.

2.  The evidence received since the December 2001 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim for service connection for major 
depressive disorder.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service 
connection for major depressive disorder became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for major depressive disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for major depressive disorder was 
previously denied in August 2000 and December 2001 rating 
decisions.  The December 2001 rating decision indicated there 
was no service medical record evidence of symptoms in 
service, and no competent medical evidence that the major 
depressive disorder that was first diagnosed after service 
was related to service.   

Although in the June 2006 rating decision on appeal the RO 
has determined that new and material evidence sufficient to 
reopen the claim has been received, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The veteran's claim was originally denied in an August 2000 
rating decision as a result of not being well grounded.  In 
December 2001, the RO readjudicated the August 2000 rating 
decision on the Secretary's motion, as authorized by the 
Veteran's Claims Assistance Act (VCAA) of 2000.  See VCAA of 
2000, Pub. L. No. 106-475, § 7(b)(2),(3), 114 Stat. 2096, 
2099-2100 (2000).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the December 2001 decision became final because the veteran 
did not file a timely appeal.

The claim for service connection for major depressive 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in December 2001 consisted of the veteran's service 
medical records, post-service treatment records, and the 
veteran's own statements.  The RO found that the veteran's 
major depressive disorder was not incurred in or aggravated 
by his period of active service.  Accordingly, his claim for 
service connection for major depressive disorder was denied.  
In April 2006, the veteran applied to reopen service 
connection.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in December 
2001 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.  Newly received evidence 
includes two statements dated in March 2006 from the 
veteran's friend and a family member, in which the friend and 
family member tend to show continuous post-service symptoms 
of depression since service.  The additional evidence also 
includes the veteran's personal hearing testimony of being 
deployed to the DMZ between North Korean and American troops, 
including hearing high caliber gun fire, and seeing the 
severely injured service members that were injured during the 
TET Offensive during the Vietnam War while the veteran was 
working as a medical specialist at William Beaumont Army 
Hospital, and he had difficulty dealing with this and 
experienced "worry" in service.  

The Board finds these lay statements and personal hearing 
testimony addressing in-service symptoms of depression and 
continuous post-service symptoms of depression are both new 
and material, as they tend to show in-service psychiatric 
symptoms of depression, and evidence of continuous post-
service symptoms tends to support the contention of nexus to 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (Lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits).  

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for major 
depressive disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Such notice was provide to the veteran 
in the December 2001 letter.  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.  


ORDER

Service connection for major depressive disorder is reopened; 
to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the underlying claim for service connection for major 
depressive disorder.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In December 2007 testimony before the Board, the veteran 
asserted that his depression first manifested during service 
as a result of duties as a medical corpsman which involved 
caring for service personnel who had been severely wounded in 
Vietnam.  He described his duties involving carrying the 
wounded from the helicopters to the hospital on stretchers, 
changing wound dressings, and changing soiled bed sheets as 
being the causative factors for his development of 
depression.  He stated that he declined to seek medical 
attention for his depression in service as a result of his 
military occupational specialty.  The veteran's service 
records demonstrate that his occupational specialty was 
medical specialist, and that he was stationed at William 
Beaumont General Hospital in El Paso, Texas in 1968.

Post-service medical records demonstrate that the veteran was 
diagnosed with psychiatric problems including depression 
(manic depressive disorder) as early as August 1975.  He has 
continued to receive intermittent treatment for psychiatric 
problems since that time.  Lay statements submitted by the 
veteran in April 2006 corroborate his contentions regarding 
the continuity of symptomatology related to depression.

To date, no medical professional has opined as to the 
relationship between the veteran's current depression and his 
period of active service, and the veteran has not yet been 
afforded a VA examination or medical opinion.  Accordingly, 
it remains unclear to the Board whether the veteran's current 
depression is related to his in-service duties as a medical 
corpsman.  As a VA examiner has not yet had the opportunity 
to review the veteran's claims folder and render an opinion 
as to whether the veteran's current depression is related to 
his active service, and such medical opinion on the question 
of relationship to service is necessary to decide the merits 
of this service connection claim.  For these reasons, the 
Board finds that a remand for an examination and etiological 
opinion is in order.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the reopened claim for service connection for 
major depressive disorder is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should specifically offer ad opinion as 
to whether it is at likely as not (50 
percent probability or greater) that 
the veteran's current major depressive 
disorder (or any other currently 
diagnosed psychiatric disorder) is 
related to his in-service duties as a 
medical specialist.  In this regard, 
the examiner should consider the 
veteran's statements regarding the 
stresses of his duties, including 
dealing with the severely wounded; the 
veteran's statements of psychiatric 
symptoms in service; and the veteran's 
and other lay statements of continuous 
symptoms of depression after service.  
The examiner should also provide an 
opinion as to the approximate date of 
onset of the veteran's current major 
depressive disorder or any other 
currently diagnosed psychiatric 
disorder.  The claims file should be 
made available to, and should be 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions must be provided.

2.  Then, readjudicate on the merits 
the claim for service connection for 
major depressive disorder.  If action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


